Citation Nr: 9934152	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  95-00 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
proctitis.


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney at 
Law


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel







INTRODUCTION

The veteran served on active duty from December 1985 to 
November 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 1993 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.


REMAND

The Board's August 1998 decision in this matter was vacated 
by the Court of Appeals for Veterans Claims in a June 1999 
order granting the parties' Joint Motion for Remand.  The 
primary purpose of the remand as proposed by the parties was 
to require the Board to readjudicate the claim after (1) 
obtaining and associating with the claims folder a written 
translation into English of the German documents relevant to 
this motion, and (2) ordering such further development as may 
be necessary to comply with the Department of Veterans 
Affairs (VA) directives and duty to assist, including in 
particular such development as the Board may deem appropriate 
after giving consideration to the newly translated materials.

The Board notes a two-page medical record dated in February 
1992 which is written in German.  This document, and all 
other documents in German in the claims file, should be 
translated into English.

In a letter dated in October 1999, the veteran, through her 
representative, requested a personal hearing before a 
traveling section of the Board in accordance with 38 C.F.R. 
§ 20.1304 and 38 C.F.R. § 20.700 et. seq.  Such a hearing 
should be scheduled.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  All documents in German in the claims 
file should be translated into English, 
to include the two-page record of medical 
treatment dated in February 1992.  All 
translations should be associated with 
the claims file.

2.  The appropriate RO should contact the 
veteran, and schedule her, in accordance 
with the docket number of this case, for 
a hearing before a member of the Board at 
the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


